Citation Nr: 1414373	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  12-27 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for joint pain and swelling of the fingers, claimed as due to Gulf War Syndrome (previously claimed as disorder of hands or fingers).

2.  Entitlement to service connection for joint pain and swelling of the fingers, claimed as due to Gulf War Syndrome (previously claimed as disorder of hands or fingers).

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for joint pain and swelling of the bilateral knees, claimed as due to Gulf War Syndrome.

5.  Entitlement to service connection for joint pain and swelling of the bilateral elbows, claimed as due to Gulf War Syndrome.

6.  Entitlement to service connection for headaches and dizziness, claimed as due to Gulf War Syndrome or an undiagnosed illness.  

7.  Entitlement to service connection for stomach and bowel problems, claimed as due to Gulf War Syndrome or an undiagnosed illness.  

8.  Entitlement to service connection for vision problems, claimed as due to Gulf War Syndrome or an undiagnosed illness.  

9.  Entitlement to service connection for sleep problems and fatigue, claimed as due to Gulf War Syndrome or an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to December 1991 and from December 2003 to November 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Board remanded the case in order that the Veteran could be scheduled for a hearing.  In August 2013, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  The directive from the April 2013 remand has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2011, the Veteran raised claims of service connection for a mass in his throat and depression.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for joint pain and swelling of the fingers, a left shoulder disability, joint pain and swelling of the bilateral knees and bilateral elbows, headaches and dizziness, stomach and bowel problems, vision problems, sleep problems, and fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a disorder of the hands or fingers was initially denied in a March 1992 rating decision.  The Veteran did not appeal this decision, and it became final.  

2.  Evidence received since the March 1992 denial was not previously considered by agency decision makers, is not cumulative and redundant of evidence already of record, relates to unestablished facts, and raises the reasonable possibility of substantiating the claim for service connection.



CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for joint pain and swelling of the fingers have been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the Veteran's application to reopen his previously denied claim for service connection, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II. Reopened Claim

Service connection for a disorder of the hands or fingers was initially denied in a March 1992 rating decision on the basis that the Veteran was not found to have a diagnosed disability of his hands and fingers.  The Veteran did not file a notice of disagreement with this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Though much in the way of new evidence has been received since the previous denial, only the most relevant evidence is discussed here.  Importantly, VA treatment records now show diagnoses regarding the Veteran's fingers and hands.  For instance, a July 2006 VA treatment record reflects that the Veteran complained of suffering from numbness of his bilateral upper extremities.  He was diagnosed as suffering from cervical radiculopathy.  A May 2009 record shows the Veteran diagnosed as suffering from bilateral ulnar nerve entrapment and numbness to hands.  An August 2010 environmental examination noted that the Veteran had "bilateral hand intermittent paresthesias."  

This evidence was not before VA at the time of the Veteran's previous denial.  It relates to an unestablished fact necessary to substantiate his claim (i.e., a current diagnosis).  Reopening the Veteran's claim for service connection for joint pain and swelling of the fingers is warranted.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for joint pain and swelling of the fingers is reopened.


REMAND

Having reopened the Veteran's previously denied claim of service connection for joint pain and swelling of the fingers, additional development is warranted for this issue.  Additional development is also needed for the Veteran's various other issues.  

The Veteran's claim file is incomplete.  A February 2010 rating decision references multiple letters by which the Veteran was provided notice regarding the duties to notify and to assist.  The rating decision also makes reference to an October 2009 VA examination report and an additional opinion that was obtained in December 2009.  None of these documents are currently associated with the Veteran's physical or virtual claim file.  

In inspecting the claim file, it appears that a temporary file was created while a separate claim was being decided at the Board.  This temporary file is absent from the Veteran's claim file, and likely contains the missing documents.  This case must be remanded in order that these missing documents are obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Locate the Veteran's temporary folder, to include the October 2009 examination report and December 2009 opinion, and associate it with his physical or virtual claim file.  Document all attempts to find and obtain these records.  Should any records remain outstanding, make a formal finding of unavailability.  

2.  Obtain all outstanding, pertinent VA treatment records since July 2012.

3.  After any temporary file is located, or if one is not located, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in these files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

After examining the Veteran, the examiner is to answer the following questions: 

a.  Is it at least as likely as not that any of the Veteran's claimed disabilities are manifestations of an undiagnosed illness or a medically unexplainable chronic-multisymptom illness under 38 C.F.R. § 3.317; or, are the symptoms are attributable to clinically diagnosed disorders?

b.  If any of the Veteran's claimed disabilities are attributable to clinically diagnosed disorders, is it at least as likely as not that any of these disorders manifested in service; or, are causally related to service; or, were caused or aggravated by a service-connected disability?  

In answering these questions, please address the June 2013 opinion from R.W.O., MD, which indicates that this physician suspects the Veteran has chronic musculoskeletal pain related to posttraumatic stress disorder, fibromyalgia, and probably osteoarthritis as well.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


